Citation Nr: 1314606	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  10-29 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to July 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) which continued a 20 percent rating for diabetes mellitus.  In June 2012, a videoconference Board hearing was held before the undersigned; a transcript is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2012).

As the Veteran was advised at the videoconference hearing, the critical question that must be resolved in this matter is whether in addition to insulin and a restricted diet, the Veteran's diabetes mellitus requires regulation of activities.  The Veteran's activities are shown to be limited/restricted to some extent by peripheral neuropathy (which is service connected as secondary to the diabetes) which precludes strenuous activity.  However, there is conflicting evidence as to whether regulation of activities is necessary to control the diabetes itself.  On the one hand, the record shows that the Veteran has been encouraged to exercise, in part to forestall further weight gain.  On the other hand, VA providers have indicated that the Veteran's activities need to be modified/regulated.  
The unresolved matter is a medical question which requires medical opinion guidance.  

As updated treatment records should shed light on the extent of (and reason for) any restriction of activity, such records must also be secured.  The record suggests that the Veteran receives all his treatment from VA.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for association with the claims file complete updated clinical records of all VA evaluations and treatment the Veteran has received for his diabetes (i.e., all reports not yet associated with the record).   

2.  Thereafter the RO should forward the Veteran's claims file (to include this remand) to the August 2009 VA examiner for review and an addendum opinion that clarifies the opinion then offered (i.e., an-examination of the Veteran is not necessary unless the consulting provider so determines).  [If the August 2009 VA examiner is unavailable or unable to offer the opinion sought, the Veteran's claims file should be forwarded to another appropriate physician for the advisory medical opinion sought.]  Based on review of the record (and, if indicated, reexamination of the Veteran), the consulting provider should express an opinion as to whether regulation of activities is required to manage the Veteran's diabetes mellitus (vs. activity being limited by secondary complications or co-existing disabilities).  The examiner should clarify the statement in the August 2009 examination report that the Veteran needs to modify his activities, "albeit limited," because of his insulin regimen.

The examiner must explain the rationale for the opinion offered, citing to supporting factual data/medical literature, as deemed indicated.  The explanation should include discussion of the apparent (to a layperson) inconsistency that the Veteran on the one hand has been encouraged to exercise, on the other hand that his treatment regimen includes modification/restriction of activity.

3.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

